Citation Nr: 1630593	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-17 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for an anxiety disorder.

2. Entitlement to service connection for a psychiatric disorder, other than an anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, the Veteran's parents

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active military service from November 1991 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for posttraumatic stress disorder (PTSD) and found that new and material evidence had not been submitted to reopen the claim for service connection for anxiety disorder.

In June 2016, the Veteran testified at a Travel Board hearing, at the RO, before the undersigned Veterans Law Judge.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Further, there is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.



FINDINGS OF FACT

1.  In an unappealed August 2002 rating decision, the RO denied service connection for anxiety disorder finding that no current disability was shown.  The Veteran did not submit new and material evidence within one year.

2.  Evidence was received since the August 2002 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for an anxiety disorder.

3.  Resolving any reasonable doubt in favor of the Veteran, the most probative evidence of record demonstrates that his current social phobia, generalized anxiety disorder, and major depressive disorder are related to his active service.

4.  The preponderance of the evidence of record shows that the Veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the final August 2002 RO rating decision, and the claim for service connection for an anxiety disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Social phobia, generalized anxiety disorder, and major depressive disorder had their onset in active service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2015).

3.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  Regarding the claims for non-PTSD psychiatric disorders, the claims are being reopened and granted herein.  Accordingly, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran.  

Regarding the Veteran's claim for PTSD, VA's duty to notify was satisfied by a letter dated October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his psychiatric disorders.  The Veteran was afforded a VA examination in April 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide this issue.  The medical opinion is predicated on a full reading of the available STRs contained in the Veteran's claims file, considers all of the pertinent evidence of record, and is supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. New and Material Evidence Claim

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  .  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

By an August 2002 rating decision, the RO denied service connection for anxiety disorder, finding that no current disability was shown.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence of record at the time of the August 2002 RO rating decision included STRs and lay statements.  The STRs showed that in November 1993, the Veteran was seen for a psychiatric consultation.  In the referral, it was noted that the Veteran's symptoms included anxiety, being nervous and mildly agitated, having minimal eye contact, and being fearful.  The provisional diagnoses included alcohol abuse, recurrent on weekends, generalized anxiety disorder, and schizoid traits.  On evaluation, the physician noted that the diagnosis was deferred.  The physician indicated that he saw what the referring clinician saw, but could not put together a picture of GAD, and that the Veteran subscribed to some feelings of depression, but no neurovegetative symptoms.  The physician thought the Veteran was somewhat depressed, but not enough for medication, noting that part of the Veteran's apathy may be based on mild depression.  The physician did not think that there was anything that needed medicating.  On his separation examination he was assessed as psychiatrically normal.  

Evidence submitted after the August 2002 rating decision includes an April 2012 VA examination report, VA treatment records, a November 2012 opinion from a VA psychiatrist, and testimony from the Veteran and his parents.  The VA examination and VA treatment records show several psychiatric diagnoses including generalized anxiety disorder.  The November 2012 VA opinion from the Veteran's treating psychiatrist noted that the Veteran had been treated since May 2009 for social phobia, generalized anxiety disorder, avoidant personality traits, and major depressive disorder, recurrent.  

The Board finds that new and material evidence has been presented.  The evidence, including the two medical opinions, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a current disability and evidence that it is related to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   

III. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran essentially contends that his current psychiatric disorder had an onset in active service.  He initially claimed he had anxiety and PTSD related to service.  He has reported that he had chronic anxiety and depression symptoms since service.  

STRs show that on a report of medical history dated in January 1991, the Veteran reported having nervous trouble, which the enlistment examiner described as tremors.  In November 1993, he was seen for a psychiatric consultation.  In the referral, it was noted that the Veteran had numerous stressors including field duty, increased alcohol use, harassment, etc.  His symptoms included anxiety and being nervous and mildly agitated, having minimal eye contact, and being fearful.  The provisional diagnoses included alcohol abuse, recurrent on weekends; generalized anxiety disorder; and schizoid traits.  On evaluation, the physician noted that the diagnosis was deferred, and indicated that seeing what the referring clinician saw, but not being able to put together a picture of GAD.  It was noted that the Veteran subscribed to some feelings of depression, but no neurovegetative symptoms.  The physician thought the Veteran was somewhat depressed, but not enough for medication, noting that part of his apathy may be based on mild depression.  

VA treatment records dated from 2008 through 2012 show that the Veteran was treated for various psychiatric diagnoses, including major depressive disorder, dysthymic disorder, anxiety disorder, social phobia, generalized anxiety disorder, and depression.  In December 2008, it was noted that the Veteran presented with progressively worsening depression since 1994, with intermittent suicidal ideation.  He reported he had a stress breakdown in the military.  He denied any prior outpatient treatment for anxiety or depression, either military or civilian, and reported he endured abuse while in the military, both physical and emotional.  In a psychology note dated in September 2010, the medical provider noted that the Veteran's history suggested major depression, social phobia, and GAD, and that his history also suggests that his symptoms are likely related to past military service.

On a VA examination in April 2012, the Veteran's diagnoses included social phobia, major depressive disorder, recurrent, in partial remission, generalized anxiety disorder, and avoidant personality disorder.  The examiner concluded that the Veteran did not have a current diagnosis of PTSD that was related to his reported stressor events.  The examiner noted these stressors events did not have anything to do with fear of hostile military or terrorist activity, but that his reported stressor events had to do with a vehicle accident, witnessing injury to another person, and feeling verbally abused by his NCO.  The examiner opined that the Veteran's symptoms that are endorsed cannot be linked directly to these stressors in terms of causing his current symptoms.  The examiner also opined that the Veteran's current mental health conditions were less likely than not related to his symptoms shown in service.  For rationale, the examiner noted that there was no objective medical evidence in the claims file to show that the Veteran's symptoms became a chronic condition that continued to this date, and that the first indication that he sought treatment was in December 2008, which was l5 years after service.

In a VA medical record dated in November 2012, a VA psychiatrist noted treating the Veteran since May 2009 for social phobia, generalized anxiety disorder, avoidant personality traits, and major depressive disorder, recurrent.  The VA psychiatrist noted review of the Veteran's STR dated in November 1993.  The VA psychiatrist also indicated that the Veteran's history since service provided some additional support that his current condition was a continuation of the symptoms he experienced in service, noting that the Veteran denied having any employment since service, he admitted that his anxiety interfered with his ability to work, and he had lived with his parents for a number of years.   The VA psychiatrist opined that this history was consistent with social and occupational interference from anxiety disorders and depression.  The VA psychiatrist opined that the Veteran's current psychiatric symptoms and conditions, including social phobia, generalized anxiety disorder, and major depressive disorder, recurrent, were most likely related to the symptoms he demonstrated in the service as evidenced by the documentation of virtually identical aspects of his presentation in November 1993.  

In his substantive appeal dated in July 2012, the Veteran reported he was diagnosed with generalized anxiety disorder in service, and continued to struggle with anxiety and depression for years, noting that the fact he did not seek treatment did not mean he was not suffering.  Likewise, at the June 2016 Board hearing, the Veteran testified that he had the same anxiety symptoms during and after service.  The Board finds the Veteran's report of experiencing symptoms of anxiety and depression since service to be competent and credible.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

There are two medical opinions for and against the Veteran's claim for an anxiety disorder, as well as a psychiatric disorder exclusive of anxiety disorder.  The VA examiner's opinion in April 2012, while based on review of the claims file, did not consider the Veteran's competent report of having symptoms of anxiety and depression since service.  Rather, the VA examiner based the opinion on a finding that because there was no objective medical evidence for 15 years after service, there was no chronic condition.  In contrast, the VA psychiatrist's opinion from November 2012 was supported by rationale, based on a history of treating the Veteran for at least 3 years, and review of the pertinent medical records.  The VA psychiatrist also considered the Veteran's lay statements regarding continuous symptoms, rather than focusing on the lack of objective medical evidence.  Thus, the Board finds that the VA psychiatrist's opinion of November 2012 is more probative and persuasive on the question of whether the Veteran has a current psychiatric disorder that may be related to service.  

With regard to PTSD, the Board finds that the threshold requirement for service connection of a current disability is not met.  Although the Veteran alleges he has PTSD, he lacks the competency to provide such a diagnosis.  Although he is competent to report particular psychiatric symptoms, distinguishing between particular psychiatric diagnoses requires specialized medical knowledge and is not capable of lay observation.  Moreover, the 2012 VA examiner's opinion that there was no PTSD outweighs the Veteran's statements as it is based upon the examiner's particularized psychiatric knowledge and experience.  Accordingly, there is no diagnosis of PTSD and service connection is denied.  

After having carefully reviewed the record, and weighing the evidence both in support of and against the claim, the Board finds that the most probative and persuasive evidence supports the Veteran's claim that his current social phobia, generalized anxiety disorder, and major depressive disorder are related to service.  Thus, resolving any reasonable doubt in his favor, service connection for social phobia, generalized anxiety disorder, and major depressive disorder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

New and material evidence having been received; the claim for service connection for an anxiety disorder is reopened.

Service connection for social phobia, generalized anxiety disorder, and major depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Service connection for PTSD is denied.  



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


